Houck, J.,
concurring. — I concur in the judgment of the court that the contestants have successfully shown that the candidates named received a majority of the votes and that they are the duly elected officers for the designated offices. I do not agree with all the reasoning in Judge Palmer’s opinion nor with some of the statements of fact contained therein. I feel impelled, therefore, to state my views upon the record.
The original election returns made by the election officers of Kline Township showed the election of every officer now declared elected by the judgment of the court. A petition to open the two ballot boxes of Kline Township was presented to court pursuant to the provisions of the Act of April 23,1927, P. L. 360. The ballot boxes were opened, and the ballots were recounted under the supervision of Hicks, P. J. The recount showed that an entirely different set of candidates than those returned as elected by the election board had received a majority of the votes cast. The Act of 1927, under which the ballot boxes were opened, provides, inter alia, as follows: “If any ballot box shall have been opened, under the provisions of this act, before the completion of the computation and canvassing of all of the returns for the county, and the court shall discover therein any fraud or substantial error, it shall correct, compute, and certify to the return judges, or to the return board, for the said county, the votes of the election district . . . and it shall be the duty of the return judges or return board to enter in the returns the figures so certified, and to correct accordingly any entries previously made in the papers being prepared by the said return judges or return board” (italics mine).
The ballot boxes were opened before the completion of the computation of all the returns for the county. At the election in question, in addition to the municipal officers involved in this contest, candidates for judge of the orphans’ court, district attorney, sheriff, and jury commissioner were voted for, as well as delegates for or against repeal of the prohibition amendment; the voters also voted on amendments to the State Constitution and on Sunday sports. Upon the completion of the recount of the ballot boxes, the court certified that substantial error and fraud had been committed in the computation of the votes cast, certified the proceedings to the district attorney for appropriate action, and made this further order: “The court having certified that it discovered therein fraud or substantial error, and having corrected and computed the votes, as thus corrected and computed, the court certified to the judges of the court of common pleas, as the return judges or the return board, the votes of the Honeybrook Election District of Kline Township as set forth in the foregoing finding under the heading ‘Recount made by the court’ for the several candidates, offices, proposed amendments, and questions submitted to the voters at said election, for further proceeding by the return judges or return board according to law.”
The effect of this order was to certify to the county return board the corrected vote for the candidates for county offices, for delegates for or against repeal, and on the questions contained on the ballot. The county return board *255had absolutely nothing to do with the returns for the municipal offices here in question. It was not a return board to compute and canvass the votes cast for these municipal offices, it was without power to certify anything concerning them, and it was without power to issue certificates of election to any of them. Consequently, the only further proceeding, according to law, which the return board could take was to correct the returns as they affected county officers, constitutional amendments, and Sunday sports. To indicate this beyond cavil, a special certificate was prepared and appended to the computation of the vote made by the return board. This certificate is as follows: “I, the President Judge of the Court of Common Pleas of Schuylkill County, hereby certify the within statement as a correct computation of the votes returned as east for judge of the orphans’ court, district attorney, sheriff, jury commissioners, Sunday sports, and amendments to the Constitution of Pennsylvania (nos. 1 to 12, inclusive), in the several districts of the said county at the election held November 7,1933.”
We have already indicated that, under the act of assembly by which the ballot boxes were opened, the court, after the recount, could certify the corrected return only to the county return board. It was without power to certify the corrected return to any other return board and did not so certify it. The result was that the recount made under the supervision of the court, not being certified to the return judges for the offices which are the subject of the contest, did not in any way whatsoever affect the returns for these offices as made by the election board. In other words, the recount did not change the returns for these particular offices and did not affect the election. It would appear, therefore, that there was no necessity for an election contest since the recount was not a basis for a valid certificate of election to any of these municipal officers. The sequel clearly shows the misapprehension which has characterized the proceeding throughout. The clerk of courts, designated by the law as the officer to issue certificates of election to school directors, issued certificates to Carl McAloose and Edward Hears, who are now, by judgment of the court, declared elected. The election officers of the two districts in Kline Township issued certificates of election to Salvatore Notaro and Stephen Sekarak. The school board seated Notaro and Sekarak. Their certificate of election is invalid, and they have no title to the office. The plain, efficacious, and speedy remedy to oust them from the offices which they usurped without legal warrant was quo warranto. Why it was not pursued we have no way of telling. The same comment applies to the other offices in question. For auditor, supervisor, assessor, and judge of election, the only return board was the election board itself. It was the only proper authority to issue certificates of election for these offices. It could issue valid certificates only upon the result of the vote as determined by it. No corrected returns were ever certified by the court to the election board, and it was without power to issue certificates of election upon the recount as made by the court. If certificates were issued by the election board upon the recount, they are entirely lacking in validity and conferred no title to the office upon the recipient. Here again the remedy to oust them from the offices which had been usurped was quo warranto.
By instituting an election contest, the candidates challenge an election which, as shown by the only returns which have any validity or any effect in law, they won. The net result of the contest is a demonstration by successful candidates that they were successful. Nothing growing out of the recount of the vote cast any doubt upon the election of those returned as elected by the election board, and the court took meticulous care in every order made by it to protect and to *256safeguard the rights of these candidates. An intelligent consideration of the proceedings relative to the recount of the vote should have indicated that an election contest was not necessary and that the successful candidates could have obtained office expeditiously by proceeding by quo warranto.
Naturally, I concur in the judgment of the court, inasmuch as the record itself shows that the candidates now declared elected were declared elected by the only returns in existence which could establish their election.